           Case 1:20-cv-01588-DAD-EPG Document 7 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    MICHELLE MARIA                                      Case No. 1:20-cv-01588-DAD-EPG
      BABAOSHANAZOUMALAN,
12                                                        ORDER RE: NOTICE OF VOLUNTARY
                     Plaintiff,                           DISMISSAL
13
      v.
14                                                        (ECF No. 6)

15    CHAD F. WOLF, Acting Secretary of
      Homeland Security, United States Department
16    of Homeland Security,

17                   Defendant.

18

19         On December 1, 2020, Plaintiff Michelle Maria Babaoshanazoumalan filed a notice of

20    voluntary dismissal of entire action. (ECF No. 6.) Defendants have not filed either an answer

21    or a motion for summary judgment. Accordingly, in light of the notice, the case has ended and
      is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111
22
      F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.
23

24
     IT IS SO ORDERED.
25

26     Dated:     December 2, 2020                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
     Case 1:20-cv-01588-DAD-EPG Document 7 Filed 12/02/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                    2
